SYMS CORP. ONE SYMS WAY SECAUCUS, NEW JERSEY 07094 December 5, 2011 VIA EDGAR Edwin S. Kim, Esq. Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Syms Corp. File No. 001-08546 Dear Mr. Kim: This letter is submitted on behalf of Syms Corp. (the “Registrant”).The Registrant continues to work diligently to finalize the Form 8-KA.It is the intention of the Registrant to file the Form 8-KA on December 16, 2011. Kindly contact the undersigned if you would like to discuss this letter. Very truly yours, SYMS CORP. By: /s/ Laura McCabe Brandt Name: Laura McCabe Brandt Title: Vice President, General Counsel & Corporate Secretary cc: Gary Binkoski, Interim Chief Financial Officer
